Citation Nr: 1745222	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Florida and the United States Coast Guard, during which he had active duty from July 1976 to July 1980, April 1997 to June 1997, July 2000 to April 2001, and January 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony at a local Travel Board hearing held in May 2017 before the undersigned Veterans Law Judge.  A copy of the transcript from that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed prior to adjudication of this appeal.

The Veteran asserts that he suffers from right ear hearing loss that is etiologically related to his excessive noise exposure during active military service.  In the December 2010 rating decision here on appeal, the RO conceded that the Veteran had excessive noise exposure during service from his duties on the flight line relating to helicopter repair, and granted service connection for left ear hearing loss and tinnitus.

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Audiometric testing performed at the October 2010 VA examination demonstrated pure tone threshold (in decibels), of the following: 
 



HERTZ




500
1000
2000
3000
4000
 Average
1K-4K
RIGHT
15
20
25
35
35
 28.75 

Word recognition testing demonstrated 100 percent accuracy for the right ear using the Maryland CNC Word List.  

The RO denied service connection for right ear hearing loss because audiometric testing performed at the October 2010 VA examination demonstrated auditory thresholds that nearly, but did not quite, meet the regulatory criteria for diminished hearing acuity to be deemed a hearing loss "disability" for VA service connection purposes per 38 C.F.R. § 3.385.  

The Veteran testified at the May 2017 Board hearing that his hearing acuity has continued to deteriorate since his most-recent VA audiological examination.  Given his description of worsening symptomatology since the October 2010 VA examination, along with recognition that the October 2010 audiometric testing demonstrated auditory thresholds for several frequencies that were just shy of meeting the regulatory requirements to qualify as a hearing loss "disability" for VA service connection purposes, an additional VA audiological examination is found warranted in this case.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a board-licensed audiologist to evaluate the Veteran's right ear hearing acuity and the severity of any right ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary should be performed.  All pertinent evidence of record must be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether these records, to include a copy of this remand, were reviewed in connection with this examination.  

If the audiometric testing reveals a right ear hearing loss disability for VA compensation purposes, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right ear hearing loss arose during service or is otherwise related to his active military service, to include conceded in-service excessive noise exposure from duties on the flight line.  In providing this opinion, the examiner must consider the Veteran's military occupational specialty; any objective medical findings in the service treatment records; his competent statements regarding the onset and progression of his right ear hearing symptomatology; and the articles/medical literature submitted by the Veteran's representative discussing the interplay between noise-related hearing loss and presbycusis.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

All opinions must be supported by a complete rationale.

2.  Thereafter, conduct any additional development deemed necessary, then readjudicate the claim for service connection for right ear hearing loss in light of the expanded record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

